Citation Nr: 0823809	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Propriety of the decision to discontinue Chapter 35 
Survivors' and Dependents' Educational Assistance benefits, 
effective April 10, 2006, for the educational term lasting 
from April 3 through May 8, 2006.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
November 1989.  He died in November 1989; the appellant is 
his surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.

Records associated with the appellant's educational claims 
file indicate that she was paid Chapter 35 educational 
assistance benefits for the period from May 8 to July 25, 
2006.  See VA Chapter 35 Printout dated September 12, 2006.  
However, the appellant indicated in her October 2006 
Substantive Appeal that she recently paid VA a "debt" and 
that she was not paid any benefits for the period from May 8 
through July 24, 2006, despite her eligibility.  Although not 
clear from the current record, it appears that the 
appellant's benefits paid for the period from August to July 
25, 2006, may have been found to be paid in error, thereby 
creating an overpayment.  However, in the absence of any 
letter either notifying the appellant of the discontinuation 
of benefits for this period or the creation of an 
overpayment, the Board cannot say for certain what the 
appellant is referencing in her October 2006 Substantive 
Appeal.  If, however, the appellant's May 8, 2006, benefits 
were paid in error and an overpayment is created, there is a 
possibility that her October 2006 statement could be 
construed as a notice of disagreement as to the validity of 
that debt.  

This potential overpayment is not the issue that has been 
certified for appeal, and the Board does not have 
jurisdiction over any issue related to an overpayment or 
validity of debt.  However, since it is not clear from the 
current evidence of record whether an overpayment was created 
from a discontinuation of Chapter 35 benefits for the period 
from May 8 to July 25, 2006, and, if so, whether her October 
2006 statement was a timely notice of disagreement as to the 
validity of that debt, the Board is REFERRING this matter to 
the RO for consideration.




FINDINGS OF FACT

1.  The appellant was receiving Chapter 35 educational 
assistance benefits for three credit hours for the 
educational term for the period from April 3 to May 8, 2006, 
at the University of Phoenix. 

2.  Effective April 10, 2006, the appellant withdrew from her 
three credit hours due to her pregnancy and eventual delivery 
on April 21, 2006.  


CONCLUSION OF LAW

Chapter 35 Survivors' and Dependents' Educational Assistance 
benefits, were properly discontinued effective April 10, 
2006, for the educational term lasting from April 3 through 
May 8, 2006.  38 U.S.C.A. § 3680(a), 38 C.F.R. § 21.4135(e), 
21.4136 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the appellant was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
this issue involves benefits found in Chapter 35 of Title 38, 
United States Code.  See Simms v. Nicholson, 19 Vet. App. 
453, 456 (2007) (holding that the VCAA applied only to the 
award of benefits under Chapter 51, Title 38, United States 
Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ('the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal'). 
 
In addition, as will be explained below, the law, and not the 
evidence, is dispositive in this case.  The Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA since it is the law, not the evidence, that is 
dispositive in this case.

The facts in this case are not in dispute.  The appellant was 
enrolled in three credit hours at the University of Phoenix 
for the period from April 3 to May 8, 2006, and was receiving 
Chapter 35 Survivors' and Dependents' Educational Assistance 
benefits for such coursework.  Effective April 10, 2006, the 
appellant withdrew from her coursework.  According to the 
appellant, her withdrawal was precipitated by her pregnancy 
and eventual delivery on April 21, 2006.  

Generally, VA will not pay benefits for a course from which 
an individual withdraws or receives a non-punitive grade 
which is not used in computing the requirements for 
graduation.  38 U.S.C.A. § 3680 (West 2002); 38 C.F.R. 
§ 21.4136(a) (2007).  The effective date of discontinuance of 
educational assistance benefits for individuals who either 
receive non-punitive grades or withdraw from all courses 
other than because of being ordered to active duty depends on 
a number of factors, including whether "mitigating 
circumstances" are found to exist.  38 U.S.C.A. § 3680; 
38 C.F.R. § 21.4135(e) (2007).  Pertinent to this appeal, if 
an individual withdraws from residence training courses with 
"mitigating circumstances," the effective date of 
discontinuance of benefits is the last date of attendance.  
38 C.F.R. § 21.4135(e)(2)(i).  If there are no "mitigating 
circumstances," VA will terminate educational assistance 
benefits effective the first date of the term in which the 
withdrawal occurs.  38 C.F.R. § 21.4135(e).

In the present case, the appellant's educational assistance 
benefits for the educational term dating from April 3 to May 
8, 2006, were discontinued on April 10, 2006, the date she 
withdrew from her coursework for that period.  In selecting 
April 10, 2006, as the date on which benefits were 
discontinued the RO noted that mitigating circumstances 
existed in the appellant's claim.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  There is no dispute as to the date of her withdrawal 
from her coursework for the period in question, namely, April 
10, 2006.  Thus, the appellant lacks legal entitlement to a 
later effective date for the discontinuance of her Chapter 35 
educational assistance benefits for the period from April 3 
to May 8, 2006, as the RO has already granted her the latest 
effective date possible under the law.  As such, her appeal 
is denied.


ORDER

The decision to discontinue Chapter 35 Survivors' and 
Dependents' Educational Assistance benefits, effective April 
10, 2006, for the educational term lasting from April 3 
through May 8, 2006, was proper and the appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


